Title: From Thomas Jefferson to Robert Morris, 26 April 1784
From: Jefferson, Thomas
To: Morris, Robert



Sir
Annapolis Apr. 26. 1784.

It is always with reluctance that I trespass on the time of a person whose every moment I know to be usefully emploied. The subject however of the inclosed papers having heretofore occupied your attention and the report you made to Congress being lost so that those who have attended the present year only cannot have the benefit of your then communications, I cannot withstand the desire of possessing your opinion on it. I was of a Committee in the year 1776. appointed to prepare something for Congress on the subject of coin. They made a report, but subsequent events  prevented it’s being taken up. Finding on my coming to Congress last that the subject had been resumed and had passed through your hands I endeavored to get a sight of your report. Having however been delivered from one Committeeman to another till the whole of them had got out of place, the paper is not now to be found. The Secretary told me he would endeavour to recover it by writing to the former members of the Committee: but his endeavors having proved ineffectual and the session of Congress drawing to a close I thought it necessary that the business should be put into a train of preparation before they separate, that it may be ready for final discussion when they meet again. I have therefore thrown my own thoughts together on the inclosed paper, with a design of asking your revisal of them and corrections before any proposition be made to Congress. A letter from Mr. Govr. Morris to Mr. Helmsley, of which I got a sight, gave me the only sketch of your plan which I have been able to procure. The impatience of Congress to separate renders it necessary to propose this subject within a few days and of course to ask your thoughts on it as soon as possible. An insurmountable aversion to copying obliges me also to desire a return of the inclosed paper of which I retain no copy.
Permit me, through you to return my thanks to Mrs. Morris for the kindnesses she is pleased to shew to my daughter in Philadelphia. The grateful terms in which the latter communicates them to me, make me hope she shews herself to Mrs. Morris properly sensible of them. The effect of these attentions on my mind can only be known to a parent, and to a parent whom events have so circumstanced. Be so good as to present my respectful compliments and good wishes to Mrs. Morris and to be yourself assured of the esteem and regard with which I have the honour to be Sir Your most obedt. & most humble servt,

Th: Jefferson

